       Case 3:20-cv-00467-MAD-ML Document 69 Filed 05/10/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF NEW YORK



ALEC FABER, individually and on behalf of all
others similarly situated; and AHNAF RAHMAN,
individually and on behalf of all others similarly
situated,                                                    No. 3:20-cv-467 (MAD/ML)

       Plaintiffs,
v.

CORNELL UNIVERSITY,

        Defendant.


                     DEFENDANT CORNELL UNIVERSITY’S
              NOTICE OF ADDITIONAL SUPPLEMENTAL AUTHORITY

       Defendant Cornell University hereby provides notice to the Court of the May 7, 2021

decision in Beck v. Manhattan College, No. 20-cv-3229, 2021 WL 1840864 (S.D.N.Y. May 7,

2021), attached as Exhibit A, which rejected a breach-of-contract claim under New York law

against Manhattan College relating to the payment of tuition. See id. at *2–3.



Dated: May 10, 2021                             Respectfully submitted:

                                                /s/ Ishan K. Bhabha

                                                Ishan K. Bhabha (pro hac vice)
                                                Lauren J. Hartz (pro hac vice)
                                                JENNER & BLOCK LLP
                                                1099 New York Avenue NW, Suite 900
                                                Washington, DC 20001-4412
                                                ibhabha@jenner.com
                                                lhartz@jenner.com
                                                Tel: 202-639-6000
                                                Fax: 202-639-6066

                                                Paul B. Rietema (pro hac vice)
Case 3:20-cv-00467-MAD-ML Document 69 Filed 05/10/21 Page 2 of 2




                               JENNER & BLOCK LLP
                               353 N. Clark Street
                               Chicago, IL 60654-3456
                               prietema@jenner.com

                               Valerie Cross Dorn (No. 505158)
                               Adam G. Pence (No. 701233)
                               CORNELL UNIVERSITY
                               235 Garden Avenue, 300 CCC Building
                               Ithaca, NY 14853
                               vlc1@cornell.edu
                               apence@cornell.edu

                               Counsel for Defendant




                               2
